Citation Nr: 0901591	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  96-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from May 1951 to April 1953, 
and died in November 1976.  The appellant is the veteran's 
widow and is currently in receipt of VA pension benefits.  As 
noted in previous decisions, the appellant reported 
remarrying after the veteran's death.  However, her second 
marriage ended with the death of her second husband in 1984. 
See 38 C.F.R. § 3.55(a)(2) (2008).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office in Cleveland, Ohio ("RO").  In that 
decision, the RO  denied the appellant's claim of entitlement 
to special monthly pension based on the need for regular aid 
and attendance or by reason of being housebound.

In September 1997, the Board issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound. By Order dated 
in March 1999, the United States Court of Appeals for 
Veterans Claims (the "Court") granted a joint motion 
vacating and remanding the Board's  decision.  Thereafter, in 
August 1999 and July 2003 BVA remands, the Board returned the 
case to the RO for additional development.  Subsequent to the 
completion of that development, the case was returned to the 
Board for further review.  

In September 2004, the Board again issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By Order dated 
in June 2005, the Court granted a joint motion remanding the 
Board's September 2004 decision.  The basis of the remand was 
to ensure that the appellant had sufficient time to respond 
to two supplemental statements of the case issued in February 
2004 and May 2004.  After being provided appropriate notice 
and given an opportunity to respond, the appellant's case was 
once again transferred to the Board.  The Board then sent the 
appellant a letter dated on April 21, 2006 that notified her 
that she had 60 days to respond to the supplemental 
statements of the case issued in February 2004 and May 2004.  
The appellant was also told that she could submit any 
additional evidence and/or argument which she felt was 
relevant to her claim.  Lastly, the letter noted that the 
Board would suspend review of the appellant's appeal until 
June 21, 2006; and that if she did not respond within that 
time, the Board would proceed accordingly.  

A review of the record reveals that the appellant did not 
reply to the Board's April 2006 notice.  As such, the Board 
reviewed all evidence of record and subsequently issued a 
decision in July 2006 denying the appellant's request for 
special monthly pension for a surviving spouse based on the 
need for regular aid and attendance or by reason of being 
housebound.  The appellant appealed that decision to the 
Court.  
In October 2008, the Court vacated and remanded the Board's 
July 2006 decision in light of a Joint Motion to Vacate 
submitted by the parties. See October 2008 Joint Motion for 
an Order Vacating the July 31, 2006 Board Decision and 
Incorporating the Terms of this Remand ("Joint Motion to 
Vacate"); October 2008 Court order.  As such, the appeal has 
been returned to the Board for compliance with the 
instructions set forth in the October 2008 Joint Motion to 
Vacate.  In light of these instructions, the Board finds that 
another remand of the appellant's claim in necessary.  As 
such, the Board REMANDS the current appeal to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant that further action is required on 
her part.




REMAND

In this appeal, the appellant seeks an award of special 
monthly pension for a surviving spouse based on the need for 
regular aid and attendance or by reason of being housebound.  
In its previous decisions, the Board found that the appellant 
did not meet the criteria for such an award and that the 
preponderance of the evidence was against her claim.  In 
making this determination, the Board took into consideration 
(among other evidence) several VA examination reports 
applicable to the appellant's claim. See examination reports 
dated in October 1994, December 2002 and May 2004.  

In the October 2008 Joint Motion to Vacate referenced above, 
VA's General Counsel and the appellant argued that the Board 
erred in issuing its July 2006 decision on the basis that the 
appellant was not afforded an adequate aid and attendance 
examination that took into account all of her disabilities 
(from the date she submitted her claim for special monthly 
compensation through the present); and took into 
consideration her (1) need for assistance due to pain, (2) 
need to perform the requirements of nature, (3) took into 
consideration the limits on her movements inside her house 
and (4) her need for a companion when she goes outside her 
home.  In terms of the examination reports of records, the 
parties argued that these examinations were inadequate in 
that they (1) failed to reconcile certain statements made 
within the examination reports, (2) failed to consider 
additional medical problems experienced by the appellant that 
included orthopedic symptomatology, vision difficulties, 
swallowing/breathing difficulties secondary to throat spasms 
and hearing limitations and (3) did not take into 
consideration documented evidence of functional loss.  
Lastly, the parties essentially asserted that the examination 
reports of record did not address (in light of all evidence 
of record) whether the appellant has been substantially 
confined to her home or immediate premises since her special 
monthly compensation claim was file in 1994.  Based upon the 
foregoing, the parties asserted that the Board should not 
have relied upon the October 1994, December 2002 and May 2004 
examination reports and requested that the Board's July 2006 
decision be vacated and remanded in order for the appellant 
to be scheduled for a new VA aid and attendance exam. See 
October 2008 Joint Motion to Vacate, pgs. 6-11.

In its October 2008 order, the Court granted the parties 
Joint Motion to Vacate and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's October 2008 order, the Board remands this 
case to the RO for the purpose of scheduling the appellant 
for a VA aid and attendance examination as referenced in the 
October 2008 Joint Motion to Vacate.  

In remanding the appellant's claim, the Board notes for the 
record that the appellant's attorney recently submitted 
additional evidence in support of the current claim on 
appeal.  Correspondence from appellant's counsel to the Board 
also appears to reference outstanding private medical records 
that may be applicable to the appellant's claim. See letters 
from appellant's counsel dated in November 2008 and December 
2008, with attachments.  Prior to scheduling the appellant 
for a new VA examination, the RO should undertake efforts to 
associate any pertinent outstanding medical records with the 
claims file.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should request the appellant 
to submit any pertinent evidence in her 
possession and to either submit or 
provide the information and 
authorization(s) necessary for the RO to 
obtain on her behalf any records, not 
already associated with the claims 
folders, pertaining to her medical 
treatment or evaluation.  The RO should 
undertake all necessary development to 
obtain and associate with the record all 
outstanding records of pertinent medical 
treatment.  If any requested records are 
unavailable, or the search for the 
records is otherwise negative, that fact 
should clearly be documented in the 
claims file, and the appellant so 
notified.

3.  The RO should arrange for the 
appellant to be examined by an examiner 
with appropriate expertise to determine 
whether she meets the requirements for 
special monthly pension based on the 
need for regular aid and attendance or 
by reason of being housebound. The 
appellant should be properly notified of 
the date, time and place of the 
examination in writing, and informed of 
the consequences of her failure to 
appear without good cause.  The claims 
folders, to include this Remand, must be 
reviewed by the examiner.

The appellant's examination should take 
into account all of the appellant's 
disabilities from the date the appellant 
submitted her claim for special monthly 
compensation through the present 
including but not limited to arthritis, 
cataracts/diminished visual acuity; 
dysphagia; hearing loss and 
atherosclerosis; and should also 
specifically take into consideration the 
appellant's need for assistance due to 
pain, to perform the needs of nature, of 
the limits on her movements inside her 
house, her need for a companion when she 
goes outside her home and the 
appellant's functional limitations.  

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is in need of regular 
aid and attendance, that is, whether she 
is helpless or is so nearly helpless as 
to require the regular aid and 
attendance of another person.  The Board 
notes for the record that the criteria 
for establishing the need for aid and 
attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual 
field to 5 degrees or less; or whether 
she is a patient in a nursing home 
because of mental or physical 
incapacity; or whether she establishes 
factually a need for aid and attendance 
under the criteria set forth under 38 
C.F.R. § 3.352(a) (inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment 
of special prosthetic/orthopedic 
appliances requiring the aid of another; 
inability to feed herself; inability to 
attend to wants of nature; or 
incapacity, physical or mental, that 
requires assistance on a regular basis 
to protect from hazards/dangers incident 
to daily environment). 



In addition to the foregoing, the 
examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is housebound, in 
that the appellant is bedridden or 
substantially confined to her home or 
immediate premises by reason of 
permanent disabilities.  The examiner 
should explain the rationale for all 
opinions given.

4.  When the above-referenced 
development has been completed, the case 
should again be reviewed by the RO on 
the basis of all evidence of record.  If 
the benefit sought is not granted, the 
appellant and her attorney should be 
furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  Again, the RO should note that this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  As such, expedited handling is 
requested.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




